Citation Nr: 0504217	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-13 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954 and from November 1955 to July 1962.  The veteran was 
awarded or authorized the Combat Infantryman Badge and the 
Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.


FINDINGS OF FACT


1.  The veteran died in October 2001.  The cause of the 
veteran's death was metastatic renal cell cancer.

2.  The veteran's renal cell cancer was not manifest in 
service or within 1 year of separation from service and is 
unrelated to service.  

3.  During the veteran's lifetime, service connection was 
established for ulcerative colitis (30 percent); and for 
external hemorrhoids; left testicle atrophy; residual of 
fracture of the right little finger metacarpal head; and 
scar, residual shell fragment wounds, legs (noncompensable).

4.  Service-connected disabilities did not cause or 
contribute to death.




CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1310(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of letters from the RO 
to the claimant in July 2002 and May 2003.  

The July 2002 letter advised the claimant that VA must make 
reasonable efforts to help her get evidence necessary to 
support her claim.  It advised her that VA would try to help 
her get such things as medical records, employment records, 
or records from other Federal agencies.  She was told that 
she must give VA enough information about these records so 
that VA could request them from the person or agency who has 
them.  She was told that it was still her responsibility to 
make sure these records are received by VA.  She was told 
what she should do.  She was told what evidence VA had 
requested or had on file.  She was told that most claims 
required evidence of in-service occurrence or aggravation of 
a disease or injury, or an event which occurred in service 
that caused an injury or disease.  She was told that the 
information and evidence of record should show that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability.  In addition, the evidence considered 
should show that the disability or symptoms may be associated 
with the claimant's active service.  She was told when and 
where to send evidence.  

The May 2003 letter advised the claimant what evidence was 
still needed from her.  She was told that we need evidence 
showing the veteran died in service or medical evidence 
showing the veteran's service-connected conditions caused or 
contributed to his death.

In this case, the claimant was informed of duties to notify 
and assist, and to obtain records.  The claimant was 
specifically advised of the type of evidence which would 
establish the claim.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claim, notice of 
what the claimant could do to help the claim and notice of 
how the claim was still deficient.  The claimant was also 
provided notice that she should submit pertinent evidence in 
her possession per 38 C.F.R. § 3.159(b)(1).

Thus, in sum, the claimant was informed of the duties to 
notify, assist, and obtain records.  The claimant was 
specifically advised of the type of evidence that would 
establish the claim.  The claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made reasonable efforts 
to develop the record.  The records include a March 2004 VA 
medical examiner's opinion.  The records include the death 
certificate, post-service treatment records, and service 
records.  The Board finds that VA has made reasonable efforts 
to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided and pertinent evidence was 
submitted.  There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by VA or by the claimant, and there is no other specific 
evidence to advise her to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The claimant has had sufficient notice of the type of 
information needed to support the claim and the evidence 
necessary to complete the application.  Therefore, the duty 
to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In this case, there was notice before the RO determination.  
Then, there was additional notice before the May 2004 
supplemental statement of the case.  Therefore, there was 
subsequent VA process. 

Factual background

The veteran's death certificate indicates that he was 68 
years old when he died in October 2001 from metastatic renal 
cancer.  It states that the interval between onset and death 
was 9 months.

During the veteran's lifetime, service connection was 
established for ulcerative colitis (30 percent); and for 
external hemorrhoids; left testicle atrophy; residual of 
fracture of the right little finger metacarpal head; and 
scar, residual shell fragment wounds, legs (noncompensable).

Service medical records do not report renal cancer.  On 
service discharge examination in November 1958, the veteran 
denied having or having had blood or albumin in his urine.  
On service separation examination in May 1962, clinical 
evaluation of the veteran's genitourinary system revealed 
left testicle atrophy.  Urinalysis was microscopically 
negative.

Renal cancer was not diagnosed on VA examination in October 
1962, which found residuals of mumps orchitis, atrophic 
testicle.

VA medical records dating from 1995 to May 2000 contain no 
diagnosis of renal cancer.  

A May 2000 VA examination report contains diagnoses of 
ulcerative colitis; mild anemia; history of colonic polyps; 
and possible mild intolerance or lactase deficiency.

In November 2002, the appellant stated that the veteran's 
service-connected colitis contributed to his death even 
though it did not cause it.  She stated that in January 1999, 
symptoms of diarrhea, pain, and bleeding became 
incapacitating and the veteran almost had to be hospitalized.  
He was put on medication including prednisone.  A death in 
the family and problems with it kept his colitis from being 
controlled.  In March 2001, when the kidney and tumor were 
removed, she was told by the VA surgeon that the cancer had 
only been there for 6 months to 1 year.  Between the time he 
was diagnosed with colitis and the time he died in October 
2001, he continued to have severe symptoms from the colitis 
including a blow-out in the hospital after his surgery.  He 
continued on the medication until the day before he died.  
She stated that she believed that he was so debilitated from 
the colitis that he had no immunity to fight against the 
cancer.  His doctor even said the colitis could have 
contributed to his cancer.  

A March 2004 VA medical opinion is of record.  The examiner 
indicated that he was board certified in gastrointestinal 
medicine.  He noted that he was asked to determine if the 
veteran's service-connected ulcerative colitis was a 
substantial contributing cause of death in October 2001.  He 
noted that in September 2001, ulcerative colitis was noted to 
be currently quiescent on mesalamine.  He indicated that in 
February 2001, a CT of the chest and abdomen disclosed a 
suspicious lesion of the left kidney, felt to be renal cell 
carcinoma.  In March 2001, the veteran had had a left 
nephrectomy for metastatic cell carcinoma, metastatic to the 
lungs and brain.  

In the remarks section, the VA medical examiner indicated 
that the veteran had a long history of service-connected 
chronic ulcerative colitis, unassociated with stones or other 
renal disease.  He stated that the veteran took no medicine 
for his ulcerative colitis, which would predispose to renal 
cell carcinoma.  His brain metastases were treated with 
Decadron, which would be expected to cause his ulcerative 
colitis symptoms to subside.  He concluded that there was no 
evidence of a causal or contributory relationship of the 
veteran's chronic ulcerative colitis to his death from renal 
cell carcinoma.

Pertinent law and regulations

Service connection for the cause of death is warranted if a 
disability incurred in or aggravated by service caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2004).  
It is considered the principal cause of death when it, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  For it to be a contributory 
cause of death, it must be shown that it contributed 
substantially or materially to cause death.  38 C.F.R. § 
3.312(c).  

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).

Malignant tumors will be presumed to have been incurred in 
service if manifest to a degree of 10 percent within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Analysis

The claimant has appealed the denial of service connection 
for the cause of the veteran's death.  The death certificate 
notes that the immediate cause of death was metastatic renal 
cell cancer, with onset 9 months earlier.  The appellant 
asserts that the veteran's ulcerative colitis contributed to 
the veteran's death.  Service connection for the cause of 
death may be granted if a disability incurred in or 
aggravated by service caused or contributed substantially or 
materially to the cause of death.

The provisions of 38 U.S.C.A. § 1154(b) (West 2002) do not 
apply, as it has not been alleged that the veteran sustained 
kidney disease or injury while engaging in combat with the 
enemy.

The evidence shows that the veteran's renal cell carcinoma 
was not related to service.  The veteran's genitourinary 
system was clinically evaluated on service separation 
examination in May 1962.  The only genitourinary abnormality 
reported was a testicle abnormality.  No kidney abnormality 
was reported.  Additionally, no kidney abnormality was 
reported on VA examination in October 1962.  The veteran's 
death certificate indicates that the interval between onset 
of renal cell cancer and death was 9 months.  No competent 
evidence shows kidney cancer was manifest in service or 
within one year of separation or related to service.

The March 2004 VA examiner noted the veteran's medical status 
in February 2001, March 2001, September 2001, and October 
2001, and indicated that the veteran took no medicine for his 
ulcerative colitis, which would predispose to renal cell 
carcinoma.  Additionally, he indicated that the veteran's 
brain metastases were treated with Decadron, which would be 
expected to cause his ulcerative colitis to subside.  
Additionally, the examiner then concluded that there was no 
evidence of a causal or contributory relationship of the 
veteran's chronic ulcerative colitis to his death from renal 
cell carcinoma.  His opinion is competent negative evidence 
regarding causation between the veteran's service-connected 
ulcerative colitis and his renal carcinoma, and between his 
ulcerative colitis and his death.

While the appellant stated in November 2002 that the 
veteran's service-connected colitis contributed to his death, 
and that she believed that he was so debilitated from his 
colitis that he had no immunity to fight against cancer, she 
is a layperson who as such is not competent to opine as to 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  Her statement that the doctor even said that the 
colitis could have contributed to the veteran's cancer is not 
competent.  The court has held that "the connection between 
the layman's account, filtered as it was through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence").  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

The Board does note that the veteran did serve his nation 
honorably, and that he was awarded or authorized the Combat 
Infantryman Badge and the Purple Heart.  The Board further 
notes that service connection was established for ulcerative 
colitis; external hemorrhoids; left testicle atrophy; 
residual of fracture of the right little finger metacarpal 
head; and scar, residual shell fragment wounds, legs.  
However, the competent evidence establishes that the cause of 
the veteran's death was metastatic renal cell carcinoma.  
There is no evidence that a service-connected disability or 
disease contributed to death.

The preponderance of the evidence shows that the veteran died 
from metastatic renal cell carcinoma and that it was not 
incurred in or aggravated by service and may not be presumed 
service-connected.  Service-connected disabilities did not 
cause or contribute substantially or materially to the 
veteran's death.

As there is no evidence linking the cause of the veteran's 
death to service or to a service-connected disability, 
service connection is not warranted.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


